UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Real Estate Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 97.60% (Cost $52,148,972) Casinos & Gaming 2.02% Melco PBL Entertainment (Macau) Ltd., American Depositary Receipt (Hong Kong) (I) 100,000 1,934,000 Coal & Consumable Fuels 1.07% Natural Resource Partners LP (L) 5,666 344,436 Natural Resource Partners LP 11,333 680,660 Diversified Capital Markets 0.29% HFF Inc. (Class A) 15,000 280,500 Diversified REIT's 9.10% Allco Commerical Real Estate Investment Trust (Singapore) 3,200,000 2,311,672 British Land Co., Plc (United Kingdom) 60,000 1,842,696 PS Business Parkes, Inc. 8,000 601,680 Vornado Realty Trust 32,300 3,951,905 Highways & Railtracks 1.22% Road King Infrastructure Ltd. (Hong Kong) 750,000 1,169,797 Hotels, Resorts & Cruise Lines 2.45% Starwood Hotels & Resorts Worldwide, Inc. 37,400 2,340,492 Industrial Conglomerates 0.46% China Everbright International Ltd. (Hong Kong) 2,300,000 444,740 Industrial REIT's 6.54% AMB Property Corp. 24,000 1,460,400 DCT Industrial Trust, Inc. 76,000 898,320 ProLogis Co. 60,000 3,900,000 Marine 1.29% Alexander & Baldwin, Inc. 25,000 1,236,000 Mortgage REIT's 0.69% CapitalSource, Inc. 23,678 658,012 Office REIT's 13.08% Alexandria Real Estate Equities, Inc. 17,000 1,842,120 Boston Properties, Inc. 25,000 3,152,250 Digital Realty Trust, Inc. 15,000 539,100 Douglas Emmett, Inc. 77,000 2,106,720 Mack-Cali Realty Corp. 17,500 973,700 Page 1 John Hancock Real Estate Fund Securities owned by the Fund on January 31, 2007 (unaudited) Maguire Properties, Inc. 30,000 1,303,500 SL Green Realty Corp. 17,800 2,609,124 Oil & Gas Exploration & Production 1.02% ARC Energy Trust (Canada) 50,000 975,093 Real Estate Management & Development 16.85% Brookfield Properties Corp. (Canada) 40,750 1,896,505 CB Richard Ellis Group Inc. (I) 20,000 752,200 Eurocastle Investment Ltd. (Guernsey Channel Islands) (C) 23,000 1,225,382 Hongkong Land Holdings Ltd. (Bermuda) 800,000 3,552,000 IVG Immobilien AG (Germany) (C) 35,000 1,576,818 Mapeley Ltd. (Guernsey Channel Islands) 7,500 551,693 Meruelo Maddux Properties, Inc. (I) 18,580 198,434 Shenzhen Investment Ltd. (Hong Kong) 10,000,000 4,072,198 Shun Tak Holdings Ltd. (Hong Kong) 600,000 805,220 Tejon Ranch Co. (I)(L) 16,000 864,480 Ticon Industrial Connection Public Co., Ltd. (Thailand) 1,300,000 632,412 Residential REIT's 18.32% Apartment Investment & Management Co. (Class A) 23,000 1,440,490 Archstone-Smith Trust 63,502 4,013,961 Avalonbay Communities, Inc. 22,000 3,263,920 BRE Properties, Inc. (Class A) 20,000 1,388,200 Equity Residential 72,500 4,080,300 Essex Property Trust, Inc. 9,500 1,371,230 Home Properties, Inc. 12,000 771,480 United Dominion Realty Trust, Inc. 37,000 1,213,230 Retail REIT's 14.76% Developers Diversified Realty Corp. 20,000 1,342,400 General Growth Properties, Inc. 48,130 2,960,958 Kimco Realty Corp. 54,000 2,678,400 Macerich Co. (The) 13,500 1,289,655 Simon Property Group, Inc. 43,470 4,972,533 Weingarten Realty Investors 18,000 891,180 Specialized REIT's 8.44% DiamondRock Hospitality Co. 30,000 565,500 Host Hotels & Resorts, Inc. 127,510 3,375,190 LaSalle Hotel Properties 15,000 714,150 Public Storage, Inc. 26,348 2,865,609 Winston Hotels, Inc. 40,000 557,200 Page 2 John Hancock Real Estate Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.40% (Cost $2,294,934) Joint Repurchase Agreement 1.40% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07 due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16 and 3.625% due 1-15-08). Maturity value: $1,344,195 5.220 1,344 1,344,000 Shares Cash Equivalents 1.00% AIM Cash Investment Trust (T) 950,934 950,934 Total investments (Cost $54,443,906) 100.00% Page 3 John Hancock Real Estate Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, the security is U.S. dollar-denominated The cost of investments owned on January 31, 2007, including short-term investments, was $54,443,906. Gross unrealized appreciation and depreciation of investments aggregated $41,436,228 and $145,355, respectively, resulting in net unrealized appreciation of $41,290,873. Footnotes to Schedule of Investments - Page 1 John Hancock Multi Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 80.50% (Cost $9,642,806) Apparel Retail 2.67% Chico's FAS, Inc. (I) 4,400 91,872 Guess?, Inc. (I) 2,350 169,459 Jos. A. Bank Clothiers, Inc. (I)(L) 5,312 164,460 Apparel, Accessories & Luxury Goods 1.04% Coach, Inc. (I) 3,600 165,096 Application Software 9.40% Amdocs Ltd. (Channel Islands) (I) 6,000 208,080 BEA Systems, Inc. (I) 14,950 184,334 Cadence Design Systems, Inc. (I) 14,350 271,215 Epicor Software Corp. (I) 9,350 129,498 Hyperion Solutions Corp. (I) 3,975 167,825 Mentor Graphics Corp. (I) 23,300 433,380 OpenTV Corp. (Class A) (I) 44,150 103,311 Asset Management & Custody Banks 3.28% Affiliated Managers Group, Inc. (I)(L) 2,700 300,780 Ameriprise Financial, Inc. 420 24,763 SEI Investments Co. 3,150 196,340 Auto Parts & Equipment 0.99% BorgWarner, Inc. 2,300 157,642 Biotechnology 2.34% Amgen, Inc. (I) 5,300 372,961 Communications Equipment 5.72% Finisar Corp. (I)(L) 7,750 25,110 InterDigital Communications Corp. (I) 9,550 331,290 Nokia Corp., American Depositary Receipt (ADR) (Finland) 12,882 284,692 Sonus Networks, Inc. (I) 6,700 48,508 Tekelec (I)(L) 14,350 220,990 Computer Hardware 1.78% Apple Computer, Inc. (I) 1,100 94,303 International Business Machines Corp. 1,900 188,385 Page 1 John Hancock Multi Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Computer Storage & Peripherals 0.77% Brocade Communications Systems, Inc. (I) 13,300 114,114 LaserCard Corp. (I)(L) 790 8,722 Construction & Farm Machinery & Heavy Trucks 0.71% Astec Industries, Inc. (I) 3,150 113,431 Consumer Electronics 0.92% Sony Corp., ADR (Japan) 3,149 145,893 Consumer Finance 0.77% American Express Co. 2,100 122,262 Diversified Commercial & Professional Services 0.73% CoStar Group, Inc. (I) 2,450 116,301 Electrical Components & Equipment 1.82% American Power Conversion Corp. 9,450 290,493 Electronic Equipment Manufacturers 1.27% LoJack Corp. (I) 11,250 201,713 Health Care Equipment 5.08% Advanced Medical Optics, Inc. (I)(L) 3,713 136,453 ArthroCare Corp. (I)(L) 4,050 149,445 Becton, Dickinson & Co. 3,650 280,831 Greatbatch, Inc. (I) 1,950 57,311 Kyphon, Inc. (I) 3,950 184,820 Health Care Supplies 1.79% Alcon, Inc. (Switzerland) (L) 2,425 285,568 Homefurnishing Retail 1.51% Select Comfort Corp. (I)(L) 13,050 240,642 Hotels, Resorts & Cruise Lines 1.99% Ambassadors Group, Inc. 11,300 316,739 Household Products 2.46% Procter & Gamble Co. (The) 6,050 392,464 Hypermarkets & Super Centers 1.45% Wal-Mart Stores, Inc. 4,850 231,296 Independent Power Producers & Energy Traders 2.84% AES Corp. (The) (I) 21,750 452,182 Industrial Machinery 1.00% Danaher Corp. 2,150 159,229 Page 2 John Hancock Multi Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Integrated Telecommunication Services 0.11% NeuStar, Inc. (Class A) (I) 560 17,298 Internet Retail 0.79% Nutri/System, Inc. (I)(L) 2,840 125,102 Internet Software & Services 3.32% Digital River, Inc. (I) 4,200 214,956 SkillSoft Plc, ADR (Ireland) (I) 45,150 313,792 Investment Banking & Brokerage 1.16% E*TRADE Financial Corp. (I) 7,600 185,288 Oil & Gas Drilling 1.15% Atwood Oceanics, Inc. (I) 3,800 183,806 Oil & Gas Equipment & Services 1.83% Grant Prideco, Inc. (I) 1,650 64,647 W-H Energy Services, Inc. (I) 5,000 226,900 Oil & Gas Exploration & Production 1.11% Denbury Resources, Inc. (I) 6,350 175,895 Pharmaceuticals 6.87% Abbott Laboratories 6,050 320,650 Johnson & Johnson 4,350 290,580 Lilly (Eli) & Co. 5,000 270,600 Pfizer, Inc. 8,100 212,544 Publishing 0.85% Meredith Corp. 2,300 135,608 Semiconductor Equipment 2.46% Applied Materials, Inc. 7,450 132,088 MEMC Electronic Materials, Inc. (I) 4,950 259,380 Semiconductors 0.71% Advanced Analogic Technologies, Inc. (I) 12,150 68,890 CSR Plc (United Kingdom) (I) 3,348 44,628 Soft Drinks 3.05% Hansen Natural Corp. (I)(L) 5,400 205,686 PepsiCo, Inc. 4,300 280,532 Specialized Consumer Services 0.78% Sotheby's Holdings, Inc. (Class A) 3,350 124,218 Page 3 John Hancock Multi Cap Growth Fund Securities owned by the Fund on January 31, 2007 (unaudited) Systems Software 3.98% Macrovision Corp. (I) 12,200 301,706 Microsoft Corp. 10,750 331,745 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 19.50% (Cost $3,105,317) Government U.S. Agency 7.54% Federal Home Loan Bank, Disc Note 4.950% 02-01-07 AAA $1,200 1,200,000 Shares Cash Equivalents 11.96% AIM Cash Investment Trust (T) 1,905,317 1,905,317 Total investments (Cost $12,748,123) 100.00% Page 4 John Hancock Multi Cap Growth Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $12,748,123. Gross unrealized appreciation and depreciation of investments aggregated $3,561,617 and $383,681, respectively, resulting in net unrealized appreciation of $3,177,936. Footnotes to Schedule of Investments - Page 1 John Hancock Focused Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 87.42% (Cost $11,372,469) Air Freight & Logistics 1.87% UTi Worldwide, Inc. (British Virgin Islands) 9,650 293,360 Asset Management & Custody Banks 3.62% Eaton Vance Corp. 8,775 300,982 SEI Investments Co. 4,300 268,019 Casinos & Gaming 3.08% Bally Technologies, Inc. (I) 14,800 284,012 Station Casinos, Inc. 2,400 199,680 Communications Equipment 1.64% Comverse Technology, Inc. (I) 13,300 257,355 Computer & Electronics Retail 2.04% GameStop Corp. (Class A) (I)(L) 6,000 320,580 Computer Hardware 3.03% Avid Technology, Inc. (I)(L) 3,900 144,300 Trident Microsystems, Inc. (I) 15,900 331,833 Computer Storage & Peripherals 1.70% SanDisk Corp. (I) 6,650 267,330 Construction & Engineering 4.14% Chicago Bridge & Iron Co. NV (NY Reg Shares) (Netherlands) 10,865 322,908 Stantec, Inc. (Canada) (I) 13,850 326,999 Construction & Farm Machinery & Heavy Trucks 1.83% Oshkosh Truck Corp. 5,450 287,760 Consumer Electronics 1.71% Harman International Industries, Inc. 2,850 269,524 Diversified Commercial & Professional Services 3.86% ChoicePoint, Inc. (I) 7,500 288,675 Euronet Worldwide, Inc. (I) 11,000 317,460 Electronic Equipment Manufacturers 1.83% FLIR Systems, Inc. (I) 9,300 287,463 Page 1 John Hancock Focused Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Health Care Equipment 8.67% Cytyc Corp. (I) 11,350 328,242 Hologic, Inc. (I) 2,850 158,317 Kyphon, Inc. (I) 7,250 339,227 ResMed, Inc. (I)(L) 5,200 273,416 Ventana Medical Systems, Inc. (I) 6,250 263,125 Health Care Services 1.84% Covance, Inc. (I) 4,700 289,755 Health Care Supplies 2.04% Gen-Probe, Inc. (I) 6,200 320,664 Human Resource & Employment Services 2.19% Monster Worldwide, Inc. (I) 6,950 343,400 Industrial Machinery 1.60% Middleby Corp. (The) (I) 2,250 251,505 Internet Software & Services 2.18% aQuantive, Inc. (I) 12,800 343,040 IT Consulting & Other Services 2.79% CACI International, Inc. (Class A) (I) 4,299 202,182 SRA International, Inc. (Class A) (I) 9,350 236,555 Oil & Gas Exploration & Production 5.79% Quicksilver Resources, Inc. (I)(L) 7,500 297,450 Southwestern Energy Co. (I) 8,150 313,449 Whiting Petroleum Corp. (I) 6,550 298,484 Pharmaceuticals 6.12% Medicis Pharmaceutical Corp. (Class A) 7,950 301,544 Sepracor, Inc. (I) 5,550 316,683 Shire Plc, American Depositary Receipt (ADR) (United Kingdom) 5,413 343,617 Property & Casualty Insurance 1.77% Ambac Financial Group, Inc. 3,150 277,515 Regional Banks 5.00% Cullen/Frost Bankers, Inc. 4,600 246,238 UCBH Holdings, Inc. 14,800 277,500 Umpqua Holdings Corp. 9,200 261,740 Restaurants 1.42% Cheesecake Factory, Inc. (The) (I)(L) 8,075 223,112 Page 2 John Hancock Focused Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Semiconductor Equipment 5.26% Lam Research Corp. (I) 5,800 265,698 SiRF Technology Holdings, Inc. (I)(L) 10,000 293,600 Varian Semiconductor Equipment Associates, Inc. (I) 6,500 267,475 Semiconductors 1.19% Cree, Inc. (I)(L) 12,150 186,867 Specialized Finance 1.92% Portfolio Recovery Associates, Inc. (I)(L) 6,950 302,117 Specialty Stores 3.92% O'Reilly Automotive, Inc. (I) 8,800 307,208 PetSmart, Inc. 10,100 308,454 Steel 1.35% IPSCO, Inc. (Canada) 2,100 212,163 Trading Companies & Distributors 2.02% Finning International, Inc. (Canada) 7,868 317,679 Issuer, description, maturity date Shares Value Short-term investments 12.58% (Cost $1,976,810) Cash Equivalents 12.58% AIM Cash Investment Trust (T) 1,976,810 1,976,810 Total investments (Cost $13,349,279) 100.00% Page 3 John Hancock Focused Equity Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $13,349,279. Gross unrealized appreciation and depreciation of investments aggregated $2,902,067 and $538,275, respectively, resulting in net unrealized appreciation of $2,363,792. Footnotes to Schedule of Investments - Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 84.43% (Cost $3,613,101) Air Freight & Logistics 1.79% UTi Worldwide, Inc. (British Virgin Islands) 2,900 88,160 Asset Management & Custody Banks 3.27% Eaton Vance Corp. 2,600 89,180 SEI Investments Co. 1,150 71,680 Automotive Retail 1.67% O'Reilly Automotive, Inc. (I) 2,350 82,038 Casinos & Gaming 3.33% Bally Technologies, Inc. (I) 4,000 76,760 Station Casinos, Inc. 1,050 87,360 Communications Equipment 1.59% Comverse Technology, Inc. (I) 4,050 78,367 Computer & Electronics Retail 1.74% GameStop Corp. (Class A) (I)(L) 1,600 85,488 Computer Hardware 0.86% Avid Technology, Inc. (I)(L) 1,150 42,550 Computer Storage & Peripherals 1.63% SanDisk Corp. (I) 2,000 80,400 Construction & Engineering 3.71% Chicago Bridge & Iron Co. NV (NY Reg Shares) (Netherlands) 2,900 86,188 Stantec, Inc. (Canada) (I) 4,100 96,801 Construction & Farm Machinery & Heavy Trucks 1.98% Oshkosh Truck Corp. 1,850 97,680 Consumer Electronics 1.84% Harman International Industries, Inc. 960 90,787 Data Processing & Outsourced Services 1.87% Euronet Worldwide, Inc. (I) 3,200 92,352 Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Diversified Commercial & Professional Services 1.56% ChoicePoint, Inc. (I) 2,000 76,980 Education Services 1.91% Laureate Education, Inc. (I) 1,560 94,130 Electronic Equipment Manufacturers 1.82% FLIR Systems, Inc. (I) 2,900 89,639 Health Care Equipment 6.78% Cytyc Corp. (I) 3,350 96,882 Hologic, Inc. (I) 900 49,995 Kyphon, Inc. (I) 2,150 100,598 ResMed, Inc. (I) 1,650 86,757 Health Care Supplies 1.74% Gen-Probe, Inc. (I) 1,660 85,855 Human Resource & Employment Services 1.86% Monster Worldwide, Inc. (I) 1,850 91,408 Industrial Machinery 1.82% Middleby Corp. (The) (I) 800 89,424 Internet Software & Services 2.09% aQuantive, Inc. (I) 3,850 103,180 IT Consulting & Other Services 2.72% CACI International, Inc. (Class A) (I) 1,500 70,545 SRA International, Inc. (Class A) (I) 2,500 63,250 Life Sciences Tools & Services 3.23% Covance, Inc. (I) 1,250 77,063 Ventana Medical Systems, Inc. (I) 1,950 82,095 Oil & Gas Exploration & Production 4.99% Quicksilver Resources, Inc. (I)(L) 2,000 79,320 Southwestern Energy Co. (I) 2,250 86,535 Whiting Petroleum Corp. (I) 1,750 79,747 Pharmaceuticals 5.89% Medicis Pharmaceutical Corp. (Class A) 2,300 87,239 Sepracor, Inc. (I) 1,500 85,590 Shire Plc, American Depositary Receipt (United Kingdom) 1,850 117,438 Property & Casualty Insurance 1.65% Ambac Financial Group, Inc. 920 81,052 Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Regional Banks 4.68% Cullen/Frost Bankers, Inc. 1,625 86,986 UCBH Holdings, Inc. 3,950 74,063 Umpqua Holdings Corp. 2,450 69,703 Restaurants 1.21% Cheesecake Factory, Inc. (The) (I) 2,150 59,405 Semiconductor Equipment 3.53% Lam Research Corp. (I) 1,850 84,749 Varian Semiconductor Equipment Associates, Inc. (I) 2,162 88,966 Semiconductors 5.26% Cree, Inc. (I)(L) 3,650 56,137 SiRF Technology Holdings, Inc. (I)(L) 3,600 105,696 Trident Microsystems, Inc. (I) 4,650 97,046 Specialized Finance 1.64% Portfolio Recovery Associates, Inc. (I)(L) 1,855 80,637 Specialty Stores 1.67% PetSmart, Inc. 2,700 82,458 Steel 1.38% IPSCO, Inc. (Canada) 675 68,195 Trading Companies & Distributors 1.72% Finning International, Inc. (Canada) 2,100 84,790 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 15.57% (Cost $767,151) Government U.S. Agency 7.14% Federal Home Loan Bank, Disc Note 4.950% 02-01-07 AAA $352 352,000 Shares Cash Equivalents 8.43% AIM Cash Investment Trust (T) 415,151 415,151 Total investments (Cost $4,380,252) 100.00% Page 3 John Hancock Mid Cap Equity Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $4,380,252. Gross unrealized appreciation and depreciation of investments aggregated $705,922 and $159,679, respectively, resulting in net unrealized appreciation of $546,243. Footnotes to Schedule of Investments - Page 1 John Hancock Technology Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 78.08% (Cost $181,555,392) Application Software 1.80% BEA Systems, Inc. (I) 376,950 4,647,793 Broadcasting & Cable TV 1.68% XM Satellite Radio Holdings, Inc. (Class A) (I)(L) 304,550 4,327,656 Coal & Consumable Fuels 0.51% Aventine Renewable Energy Holdings, Inc. (I)(L) 82,700 1,306,660 Communications Equipment 13.85% Cisco Systems, Inc. (I) 375,000 9,971,250 Comverse Technology, Inc. (I) 287,200 5,557,320 Corning, Inc. (I) 289,050 6,023,802 Finisar Corp. (I)(L) 574,400 1,861,056 Motorola, Inc. 148,900 2,955,665 Nokia Corp., American Depositary Receipt (ADR) (Finland) 100,836 2,228,476 Primus Telecommunications Group, Inc. (I) 67,620 39,558 QUALCOMM, Inc. 188,450 7,097,027 Computer & Electronics Retail 1.19% Best Buy Co., Inc. 61,000 3,074,400 Computer Hardware 6.09% Apple Computer, Inc. (I) 90,950 7,797,143 Hewlett-Packard Co. 182,950 7,918,076 Computer Storage & Peripherals 3.01% Rackable Systems, Inc. (I)(L) 201,590 3,850,369 SanDisk Corp. (I) 97,600 3,923,520 Data Processing & Outsourced Services 2.01% Euronet Worldwide, Inc. (I)(L) 179,950 5,193,357 Diversified Banks 0.09% First Internet Bancorp (I) 14,369 223,438 Electrical Components & Equipment 1.03% Color Kinetics, Inc. (I) 131,950 2,666,709 Electronic Equipment Manufacturers 1.48% International Rectifier Corp. (I) 91,500 3,818,295 Page 1 John Hancock Technology Fund Securities owned by the Fund on January 31, 2007 (unaudited) Electronic Manufacturing Services 1.26% Jabil Circuit, Inc. (I) 129,450 3,105,506 Silicon Genesis Corp. (I)(K) 143,678 152,586 Environmental & Facilities Service 1.55% Force Protection, Inc. (I)(K) 222,000 3,993,780 Health Care Equipment 0.02% SerOptix (I)(K) 491,800 54,098 Health Care Supplies 0.46% Metabolix, Inc. (I) 74,080 1,183,798 Household Appliances 1.51% iRobot Corp. (I)(L) 213,050 3,892,423 Human Resource & Employment Services 1.55% Monster Worldwide, Inc. (I)(L) 81,000 4,002,210 Integrated Oil & Gas 1.78% Sasol Ltd. (ADR) (South Africa) 135,000 4,598,100 Internet Software & Services 8.03% Akamai Technologies, Inc. (I)(L) 92,350 5,188,223 DivX, Inc. (I)(L) 50,430 1,068,107 Google, Inc. (Class A) (I)(L) 13,200 6,617,160 Opsware, Inc. (I)(L) 325,500 2,604,000 Vocus, Inc. (I) 128,750 2,401,188 Yahoo!, Inc. (I)(L) 100,000 2,831,000 It Consulting & Other Services 0.00% Gomez, Inc. (I)(K) 328 1,532 Oil & Gas Equipment & Services 1.24% Grant Prideco, Inc. (I) 81,600 3,197,088 Semiconductor Equipment 5.36% Cymer, Inc. (I) 122,850 5,187,955 MEMC Electronic Materials, Inc. (I) 164,850 8,638,140 Semiconductors 4.59% QuickLogic Corp. (I) 679,300 2,099,037 Trident Microsystems, Inc. (I)(L) 466,650 9,738,986 Systems Software 11.96% Macrovision Corp. (I) 334,800 8,279,604 Microsoft Corp. 268,250 8,278,195 Oracle Corp. (I) 219,600 3,768,336 Page 2 John Hancock Technology Fund Securities owned by the Fund on January 31, 2007 (unaudited) Quality Systems, Inc. (I)(L) 80,300 3,407,129 Red Hat, Inc. (I)(L) 313,050 7,115,627 Wireless Telecommunication Services 6.03% American Tower Corp. (Class A) (I) 135,000 5,377,050 Globecomm Systems, Inc. (I) 100,000 1,097,000 Globecomm Systems, Inc. (I) 200,000 2,194,000 RF Micro Devices, Inc. (I)(L) 894,400 6,904,768 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.12% (Cost $1,230,942) Health Care Equipment 0.11% SerOptix Series A (G)(I)(K) CC- 500,000 125,000 SerOptix Series B (G)(I)(K) CC- 500,000 150,000 It Consulting & Other Services 0.01% Gomez, Inc. (G)(I)(K) CC 6,427 30,014 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 21.80% (Cost $56,261,498) Shares Cash Equivalents 21.80% AIM Cash Investment Trust (T) 56,261,498 56,261,498 Total investments (Cost $239,047,832) 100.00% Page 3 John Hancock Technology Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $239,047,832. Gross unrealized appreciation and depreciation of investments aggregated $37,882,511 and $18,905,635, respectively, resulting in net unrealized appreciation of $18,976,876. Footnotes to Schedule of Investments - Page 1 John Hancock Technology Fund Direct Placement Securities January 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's total Value as of Issuer, description date cost investments January 31, 2007 Force Protection, Inc. common stock 12-19-06 $2,608,500 1.55% $3,993,780 Gomez, Inc. common stock 09-10-02 2,177,612 0.00 1,532 preferred stock 01-23-06 64,275 0.01 30,014 SerOptix common stock 01-12-98 50 0.02 54,098 preferred stock, Ser A 01-12-98 500,000 0.05 125,000 preferred stock, Ser B 04-05-00 666,667 0.06 150,000 Silicon Genesis Corp. common stock 09-05-00 2,999,997 0.06 152,586 Direct Placement Securities ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
